Citation Nr: 9900848	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  96-23 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic aplastic 
anemia, status post splenectomy, including claimed as due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

M. C. Graham, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1990 to 
November 1992.  He served in the Southwest Asian theater of 
operations during the Persian Gulf War (Gulf War).

The instant appeal arose from a January 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Petersburg, Florida, which denied a claim for 
service connection for aplastic anemia, also claimed as 
hepatitis.


REMAND

The appellant contends, in substance, that he developed 
aplastic anemia as a result of exposure to toxic substances 
while serving in Southwest Asia.  He asserts that he was 
exposed to chemical weapons, including sarin and mustard gas, 
and unhealthful substances produced by oil well fires.  He 
further contends that his immune system was lowered by a 
regimen of vaccinations he received in service which were not 
federally approved.  He believes that he has an undiagnosed 
illness due to his service in the Gulf War.  For these 
reasons, he believes service connection is warranted for his 
aplastic anemia, status post splenectomy.

The Board notes that the veteran requested a hearing before a 
Member of the Board of Veterans' Appeals (Board) sitting at 
the RO (Travel Board hearing) in his May 1996 appeal 
statement.  He clarified this request in a letter to that 
effect dated December 9, 1998.  As such, the case is being 
returned to the RO so that such hearing may be scheduled.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should schedule the veteran for 
the next available Travel Board.  Notice 
should be sent to the veteran and to his 
representative, in accordance with 
applicable regulations.  Care should be 
taken to assure that the representative 
is adequately informed of the time and 
location of the hearing.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  No 
action is required by the veteran until he receives further 
notice; however, he may present additional evidence or 
argument while the case is in remand status at the RO.  Cf. 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
